
	
		II
		110th CONGRESS
		1st Session
		S. 1054
		IN THE SENATE OF THE UNITED STATES
		
			March 29, 2007
			Mrs. Feinstein
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Reclamation Wastewater and
		  Groundwater Study and Facilities Act to authorize the Secretary of the Interior
		  to participate in the Inland Empire regional recycling project and in the
		  Cucamonga Valley Water District recycling project.
	
	
		1.Inland Empire and Cucamonga
			 Valley recycling projects
			(a)Short
			 titleThis section may be cited as the Inland Empire
			 Regional Water Recycling Initiative.
			(b)In
			 generalThe Reclamation Wastewater and Groundwater Study and
			 Facilities Act (Public Law 102–575, title XVI;
			 43 U.S.C. 390h et
			 seq.) is amended by adding at the end the following:
				
					1639.Inland Empire
				Regional Water Recycling Project
						(a)In
				generalThe Secretary, in cooperation with the Inland Empire
				Utilities Agency, may participate in the design, planning, and construction of
				the Inland Empire regional water recycling project described in the report
				submitted under section 1606(c).
						(b)Cost
				sharingThe Federal share of the cost of the project described in
				subsection (a) shall not exceed 25 percent of the total cost of the
				project.
						(c)LimitationFunds
				provided by the Secretary shall not be used for operation and maintenance of
				the project described in subsection (a).
						(d)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section $20,000,000.
						(e)Sunset of
				authorityThe authority of the Secretary to carry out any
				provisions of this section shall terminate 10 years after the date of the
				enactment of this section.
						1640.Cucamonga
				Valley Water Recycling Project
						(a)In
				generalThe Secretary, in cooperation with the Cucamonga Valley
				Water District, may participate in the design, planning, and construction of
				the Cucamonga Valley Water District satellite recycling plants in Rancho
				Cucamonga, California, to reclaim and recycle approximately 2 million gallons
				per day of domestic wastewater.
						(b)Cost
				sharingThe Federal share of the cost of the project described in
				subsection (a) shall not exceed 25 percent of the capital cost of the
				project.
						(c)LimitationFunds
				provided by the Secretary shall not be used for operation and maintenance of
				the project described in subsection (a).
						(d)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section, $10,000,000.
						(e)Sunset of
				authorityThe authority of the Secretary to carry out any
				provisions of this section shall terminate 10 years after the date of the
				enactment of this
				section.
						.
			(c)Conforming
			 amendmentsThe table of
			 sections in section 2 of the Reclamation Projects Authorization and Adjustment
			 Act of 1992 (43 U.S.C. prec. 371) is amended by inserting after the item
			 relating to section 1638 the following:
				
					
						1639. Inland Empire Regional Water
				Recycling Program.
						1640. Cucamonga Valley Water Recycling
				Project.
					
					.
			
